Title: From John Adams to William Tudor, Jr., 1 February 1823
From: Adams, John
To: Tudor, William, Jr.



Dear Sir,
Quincy 1 Feb 1823

From the moment when I received the your Life of James Otis, I have held in requisition my readers till they have finished the Volume, I am afraid to trust myself to express my opinion of it, or my feelings in hearing it, I could wish to read the North American review of it, before I say anything myself that I might shelter myself in some degree under their authority, but I cannot wait; And once for all I say, It is the best, the most important volume of American Biography that I have ever read, Nor have I ever read a life, written by my friends Kipis, or Towers, Those vetrans in Biography so much to my satisfaction; I seeme to live over again, ten or fifteen years of my early Life, I see nothing exaggerated, nothing extenuated nor anything sett down in malice. The Stile is your owen, and among the best of American productions. Your talent at drawing Characters is nobly displaied in those of Otis, Adams, Cushing Hancock, Mayhew, Chauncy Cooper Thacker, And others,—Scientific Biographers, And sagacious reviewers may complain of some departure from their rules, but I know them not.—I once had an opportunity of learning them, my friend Dr. Kippis had a printed sheet of questions which he sent all over the three kingdomes to collect information concerning Lives he was writting this sheet I might have preserved, but as I never expected to write any life, I neglected it—As I did, a million other things, which I now regret,
Accept my best thanks for this invaluable present / and believe me to be as ever, your most / affectionate friend & / humble Servt.
John Adams—